


110 HR 6670 IH: Consumer Energy Supply Act of

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6670
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Gene Green of
			 Texas (for himself, Mr.
			 Cuellar, Mr. Davis of
			 Alabama, Mr. Ortiz,
			 Mr. Lampson,
			 Mr. Boren,
			 Mr. Costa,
			 Mr. Rodriguez,
			 Mr. Cramer,
			 Mr. Gonzalez,
			 Mr. Cazayoux,
			 Mr. Foster,
			 Mr. Abercrombie,
			 Mr. Hinojosa,
			 Mr. Melancon, and
			 Mr. Childers) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Energy and Commerce,
			 Science and Technology,
			 Transportation and
			 Infrastructure, Education
			 and Labor, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To open areas of the Outer Continental Shelf to oil and
		  gas leasing, to direct the Commodity Futures Trading Commission to utilize its
		  authority to curb immediately the role of excessive speculation in energy
		  markets, to require sales of light grade petroleum from the Strategic Petroleum
		  Reserve and acquisitions of equivalent volumes of heavy grade petroleum, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Energy Assurance and
			 Security Enhancement Act of 2008 or the
			 LEASE Act of
			 2008.
		IOuter
			 Continental Shelf Oil and Gas Leasing
			AOffshore oil and
			 gas leasing in Gulf of Mexico
				101.Offshore oil and
			 gas leasing in certain areas of the Gulf of Mexico
					(a)Opening of
			 certain areas in eastern Gulf of Mexico to oil and gas leasing
						(1)In
			 generalSection 104(a) of the Gulf of Mexico Energy Security Act
			 of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
							(A)by striking
			 paragraph (1);
							(B)in paragraph (2),
			 by striking 125 miles and inserting 100 miles;
			 and
							(C)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
							(2)Termination of
			 restriction on use of fundsSection 104 of division F of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118) is
			 amended—
							(A)by inserting
			 and after North Atlantic;; and
							(B)by striking
			 ; and the eastern and all that follows and inserting a
			 period.
							(3)Requirement to
			 conduct lease salesAs soon as practicable, but not later than 1
			 year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of the Interior shall conduct oil and gas lease sales under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) for areas of the Outer
			 Continental Shelf in the Eastern Gulf of Mexico areas that are available for
			 leasing as a result of the amendments made by paragraph (1).
						(4)Omission from
			 leasing programAreas shall
			 be offered for lease under this subsection notwithstanding the omission of the
			 area from any outer Continental Shelf leasing program under section 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344).
						(b)Limitations
						(1)Compliance with
			 memorandumAny oil and gas
			 leasing of areas of the Outer Continental Shelf in the Eastern Gulf of Mexico
			 that are available for leasing as a result of the amendments made by subsection
			 (a) shall be conducted in accordance with the document entitled
			 Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns On The Outer Continental
			 Shelf and dated July 2, 1983, and such revisions thereto as may be
			 agreed to by the Secretary of Defense and the Secretary of the Interior.
						(2)Military Mission
			 LineNotwithstanding
			 subsection (a), the United States reserves the right to designate by and
			 through the Secretary of Defense, with the approval of the President, national
			 defense areas on the Outer Continental Shelf pursuant to section 12(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1341(d)).
						102.Disposition of
			 qualified Outer Continental Shelf revenues
					(a)In
			 generalNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) and subject to the other provisions of this section,
			 for each applicable fiscal year, the Secretary of the Treasury shall
			 deposit—
						(1)25 percent of
			 qualified Outer Continental Shelf revenues in the general fund of the
			 Treasury;
						(2)25
			 percent of qualified Outer Continental Shelf revenues in the Energy
			 Independence and Security Fund established by section 131; and
						(3)50 percent of
			 qualified Outer Continental Shelf revenues in a special account in the
			 Treasury, from which the Secretary shall disburse—
							(A)75 percent to Gulf
			 producing States in accordance with subsection (b); and
							(B)25 percent to
			 provide financial assistance to States in accordance with section 6 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be
			 considered income to the Land and Water Conservation Fund for purposes of
			 section 2 of that Act (16 U.S.C. 460l–5).
							(b)Allocation Among
			 Gulf Producing States and Coastal Political Subdivisions
						(1)Allocation among
			 Gulf producing States
							(A)In
			 generalSubject to subparagraph (B), effective for each fiscal
			 year after fiscal year 2007, the amount made available under subsection
			 (a)(2)(A) shall be allocated to each Gulf producing State in amounts (based on
			 a formula established by the Secretary by regulation) that are inversely
			 proportional to the respective distances between the point on the coastline of
			 each Gulf producing State that is closest to the geographic center of the
			 applicable leased tract and the geographic center of the leased tract.
							(B)Minimum
			 allocationThe amount allocated to a Gulf producing State each
			 fiscal year under subparagraph (A) shall be at least 10 percent of the amounts
			 available under subsection (a)(2)(A).
							(2)Payments to
			 coastal political subdivisions
							(A)In
			 generalThe Secretary shall pay 20 percent of the allocable share
			 of each Gulf producing State, as determined under paragraph (1), to the coastal
			 political subdivisions of the Gulf producing State.
							(B)AllocationThe
			 amount paid by the Secretary to coastal political subdivisions under this
			 paragraph shall be allocated to each coastal political subdivision in
			 accordance with subparagraphs (B), (C), and (E) of section 31(b)(4) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a(b)(4)).
							(c)TimingThe
			 amounts required to be deposited under paragraph (2) of subsection (a) for the
			 applicable fiscal year shall be made available in accordance with that
			 paragraph during the fiscal year immediately following the applicable fiscal
			 year.
					(d)Authorized
			 Uses
						(1)In
			 generalSubject to paragraph (2), each Gulf producing State and
			 coastal political subdivision shall use all amounts received under subsection
			 (b) in accordance with all applicable Federal and State laws, only for 1 or
			 more of the following purposes:
							(A)Projects and
			 activities for the purposes of coastal protection, including conservation,
			 coastal restoration, hurricane protection, and infrastructure directly affected
			 by coastal wetland losses.
							(B)Mitigation of
			 damage to fish, wildlife, or natural resources.
							(C)Implementation of
			 a federally approved marine, coastal, or comprehensive conservation management
			 plan.
							(D)Mitigation of the
			 impact of Outer Continental Shelf activities through the funding of onshore
			 infrastructure projects.
							(E)Planning
			 assistance and the administrative costs of complying with this section.
							(2)LimitationNot
			 more than 3 percent of amounts received by a Gulf producing State or coastal
			 political subdivision under subsection (b) may be used for the purposes
			 described in paragraph (1)(E).
						(e)AdministrationAmounts
			 made available under subsection (a)(2) shall—
						(1)be made available,
			 without further appropriation, in accordance with this section;
						(2)remain available
			 until expended; and
						(3)be in addition to
			 any amounts appropriated under—
							(A)the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);
							(B)the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.); or
							(C)any other provision
			 of law.
							(f)Limitations on
			 Amount of Distributed Qualified Outer Continental Shelf Revenues
						(1)In
			 generalSubject to paragraph (2), the total amount of qualified
			 Outer Continental Shelf revenues made available under subsection (a)(2) shall
			 not exceed $500,000,000 for each of fiscal years 2016 through 2055.
						(2)Pro rata
			 reductionsIf paragraph (1) limits the amount of qualified Outer
			 Continental Shelf revenue that would be paid under subparagraphs (A) and (B) of
			 subsection (a)(2)—
							(A)the Secretary
			 shall reduce the amount of qualified Outer Continental Shelf revenue provided
			 to each recipient on a pro rata basis; and
							(B)any remainder of
			 the qualified Outer Continental Shelf revenues shall revert to the general fund
			 of the Treasury.
							103.DefinitionsIn this subtitle:
					(1)Coastal
			 political subdivisionThe term coastal political
			 subdivision means a political subdivision of a Gulf producing State any
			 part of which political subdivision is—
						(A)within the coastal
			 zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1453)) of the Gulf producing State as of the date of enactment of this
			 Act; and
						(B)not more than 200
			 nautical miles from the geographic center of any leased tract.
						(2)Gulf producing
			 StateThe term Gulf producing State means each of
			 the States of Alabama, Florida, Louisiana, Mississippi, and Texas.
					(3)Military mission
			 lineThe term Military Mission Line means the
			 north-south line at 86°41′31′′ W. longitude.
					(4)Outer
			 Continental ShelfThe term Outer Continental Shelf
			 has the meaning given the term outer Continental Shelf under
			 section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
					(5)Qualified Outer
			 Continental Shelf revenues
						(A)In
			 generalExcept as provided in subparagraph (B), the term
			 qualified Outer Continental Shelf revenues means all rentals,
			 royalties, bonus bids, and other sums due and payable to the United States
			 under oil and gases leases of the Outer Continental Shelf issued as a result of
			 enactment of this subtitle.
						(B)ExclusionsThe
			 term qualified Outer Continental Shelf revenues does not
			 include—
							(i)revenues from the
			 forfeiture of a bond or other surety securing obligations other than royalties,
			 civil penalties, or royalties taken by the Secretary in-kind and not sold;
			 or
							(ii)revenues
			 generated from leases subject to section 8(g) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(g)).
							(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					104.Protection of
			 the environment and conservation of the natural resources of the Outer
			 Continental ShelfThe
			 Secretary of the Interior shall ensure that any activity under this subtitle is
			 carried out in a manner that provides for the protection of the environment and
			 the conservation of the natural resources of the Outer Continental Shelf, and
			 shall review all otherwise applicable regulations to ensure environmentally
			 sound oil and gas operations on the Outer Continental Shelf.
				BOffshore oil and
			 gas leasing outside Gulf of Mexico
				121.Establishment
			 of projected seaward lateral State boundary lines on the OCSNot later than one year after the date of
			 the enactment of this Act, the Secretary of the Interior shall by regulation
			 delineate the lateral boundaries between coastal states in areas of the Outer
			 Continental Shelf that are outside the Gulf of Mexico and that are under
			 exclusive Federal jurisdiction for purposes of leasing of areas for
			 exploration, development, and production of oil and natural gas.
				122.Assessments of
			 Oil and Gas Resources of the OCS
					(a)In
			 generalOn or after the effective date of regulations issued by
			 the Secretary of the Interior under section 121, the Governor of a coastal
			 State may, if authorized by a law of the State enacted after the date of
			 enactment of this Act, submit to the Secretary of the Interior a request that
			 the Secretary conduct an assessment of the oil and gas resources of any areas
			 of the Outer Continental Shelf located—
						(1)outside the Gulf
			 of Mexico;
						(2)within the seaward
			 lateral boundaries of the State; and
						(3)between 25 miles
			 and 100 miles from the coastline of the State.
						(b)Assessment
			 optionsA State may request that the assessment be based
			 on—
						(1)new data using the
			 best available technology, including seismic technology but not including
			 drilling; or
						(2)the best available
			 data that exists on the date the request is approved.
						(c)Action by
			 secretaryNot later than the end of the 90-day period beginning
			 on the date of receipt of a request under this section, the Secretary
			 shall—
						(1)if the request is
			 made pursuant to subsection (b)(1)—
							(A)approve the
			 request; or
							(B)disapprove the
			 request if the Secretary determines that a resource assessment would create
			 unreasonable risk of harm to the marine, human, or coastal environment of the
			 State; or
							(2)approve the
			 request if the request is made pursuant to subsection (b)(2).
						(d)Completion of
			 assessmentThe Secretary shall—
						(1)in the case of an
			 assessment requested pursuant to subsection (b)(1)—
							(A)complete the
			 resource assessment within 5 years after the date on which the request is
			 approved; and
							(B)submit annual
			 progress reports on the assessment to the State and to the Congress; and
							(2)in the case of an
			 assessment requested pursuant to subsection (b)(2), complete the assessment
			 within one year after the date on which the request is approved.
						123.Termination of
			 moratoria and withdrawal
					(a)Termination of
			 moratoria and withdrawalsAll provisions of Federal law that
			 prohibit the expenditure of appropriated funds to conduct oil and natural gas
			 leasing and preleasing activities shall have no force or effect—
						(1)with respect to
			 any area of the Outer Continental Shelf located outside the Gulf of Mexico and
			 more than 100 miles from the coastline, effective upon the enactment of this
			 Act; and
						(2)with respect to
			 any area of the Outer Continental Shelf located outside the Gulf of Mexico
			 within the area that is the subject of a request of a coastal state authorized
			 under subsection (b), effective upon the date the request is approved (or
			 deemed approved) in accordance with that subsection.
						(b)Option To
			 request leasing
						(1)In
			 GeneralOn or after the
			 effective date of regulations issued by the Secretary of the Interior under
			 section 121, the Governor of a coastal State may, if authorized by a law of the
			 coastal State enacted after the date of the enactment of this Act, submit to
			 the Secretary of the Interior a request that the Secretary conduct oil and gas
			 leasing of any area of the Outer Continental Shelf under the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.) that is located—
							(A)outside the Gulf of
			 Mexico;
							(B)within the seaward
			 lateral boundaries of the State; and
							(C)between 25 miles
			 and 100 miles from the coastline.
							(2)Action by
			 SecretaryNot later than the
			 end of the 2-year period beginning on the date of receipt of a request under
			 paragraph (1), the Secretary shall—
							(A)approve the
			 request; or
							(B)disapprove the
			 request if the Secretary determines that leasing would create unreasonable risk
			 of harm to the marine, human, or coastal environment of the State.
							(3)Failure to
			 actIf Secretary fails to approve or disapprove a request under
			 paragraph (1) within the period described in paragraph (2), the Secretary is
			 deemed to have approved the request.
						(c)Initiation of
			 leasingThe Secretary shall conduct leasing of each area of the
			 Outer Continental Shelf that is available for leasing as a result of the
			 enactment of subsection (a) by as soon as possible after the date the area is
			 available.
					(d)Omission from
			 leasing programAreas shall
			 be offered for lease under this section notwithstanding the omission of the
			 areas from any outer Continental Shelf leasing program under section 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344)
					124.Disposition of
			 qualified Outer Continental Shelf revenues
					(a)In
			 generalNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) and subject to the other provisions of this section,
			 for each applicable fiscal year, the Secretary of the Treasury shall
			 deposit—
						(1)25 percent of
			 qualified Outer Continental Shelf revenues in the general fund of the
			 Treasury;
						(2)25 percent of
			 qualified Outer Continental Shelf revenues in the Energy Independence and
			 Security Fund established by section 131; and
						(3)50 percent of
			 qualified Outer Continental Shelf revenues in a special account in the Treasury
			 from which the Secretary shall disburse—
							(A)75 percent to
			 States in accordance with subsection (b); and
							(B)25 percent to
			 provide financial assistance to States in accordance with section 6 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be
			 considered income to the Land and Water Conservation Fund for purposes of
			 section 2 of that Act (16 U.S.C. 460l–5).
							(b)Allocation Among
			 States and Coastal Political Subdivisions
						(1)Allocation among
			 producing States
							(A)Revenues
			 attributable to lease tracts located within 100 miles of the
			 coastlineSubject to subparagraph (C), effective for each fiscal
			 year after fiscal year 2007, the amount made available under subsection
			 (a)(3)(A) that is attributable to leased tracts located within 100 miles of the
			 coastline shall be allocated to producing States in amounts (determined under a
			 formula established by the Secretary by regulation) that are inversely
			 proportional to the respective distances between the point on the coastline of
			 each producing State that is closest to the geographic center of the applicable
			 leased tract and the geographic center of the leased tract.
							(B)Revenues
			 attributable to lease tracts located more than 100 miles from the
			 coastlineSubject to
			 subparagraph (C), effective for each fiscal year after fiscal year 2007, the
			 amount made available under subsection (a)(3)(A) that is attributable to a
			 leased tract located more than 100 miles from the coastline shall be allocated
			 to States having a point on the coastline that is within 200 miles of the
			 geographic center of the leased tract, in amounts (determined under a formula
			 established by the Secretary by regulation) that are inversely proportional to
			 the respective distances between the point on the coastline of each State that
			 is closest to the geographic center of the applicable leased tract and the
			 geographic center of the leased tract.
							(C)Minimum
			 allocationThe amount allocated to a State each fiscal year under
			 each of subparagraphs (A) and (B) shall be at least 5 percent of the amounts
			 allocated under that subparagraph for that fiscal year.
							(2)Payments to
			 coastal political subdivisions
							(A)In
			 generalThe Secretary shall pay 20 percent of the allocable share
			 of each State, as determined under paragraph (1), to the coastal political
			 subdivisions of the State.
							(B)AllocationThe
			 amount paid by the Secretary to coastal political subdivisions under this
			 paragraph shall be allocated to each coastal political subdivision in
			 accordance with subparagraphs (B), (C), and (E) of section 31(b)(4) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a(b)(4)).
							(c)TimingThe
			 amounts required to be deposited under paragraph (2) of subsection (a) for the
			 applicable fiscal year shall be made available in accordance with that
			 paragraph during the fiscal year immediately following the applicable fiscal
			 year.
					(d)Authorized
			 Uses
						(1)In
			 generalSubject to paragraph (2), each State and coastal
			 political subdivision shall use all amounts received under subsection (b) in
			 accordance with all applicable Federal and State laws, only for 1 or more of
			 the following purposes:
							(A)Projects and
			 activities for the purposes of coastal protection, including conservation,
			 coastal restoration, hurricane protection, and infrastructure directly affected
			 by coastal wetland losses.
							(B)Mitigation of
			 damage to fish, wildlife, or natural resources.
							(C)Implementation of
			 a federally approved marine, coastal, or comprehensive conservation management
			 plan.
							(D)Mitigation of the
			 impact of Outer Continental Shelf activities through the funding of onshore
			 infrastructure projects.
							(E)Planning assistance
			 and the administrative costs of complying with this section.
							(2)LimitationNot
			 more than 3 percent of amounts received by a State or coastal political
			 subdivision under subsection (b) may be used for the purposes described in
			 paragraph (1)(E).
						(e)AdministrationAmounts
			 made available under subsection (a)(2) shall—
						(1)be made available,
			 without further appropriation, in accordance with this section;
						(2)remain available
			 until expended; and
						(3)be in addition to
			 any amounts appropriated under—
							(A)the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);
							(B)the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.); or
							(C)any other
			 provision of law.
							125.Protection of the
			 environment and conservation of the natural resources of the Outer Continental
			 ShelfThe Secretary of the
			 Interior shall ensure that any activity under this subtitle is carried out in a
			 manner that provides for the protection of the environment and the conservation
			 of the natural resources of the Outer Continental Shelf, and shall review all
			 otherwise applicable regulations to ensure environmentally sound oil and gas
			 operations on the Outer Continental Shelf.
				126.DefinitionsIn this subtitle:
					(1)Coastal political
			 subdivisionThe term coastal political subdivision
			 means a political subdivision of a State any part of which political
			 subdivision is—
						(A)within the coastal
			 zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1453)) of the State as of the date of enactment of this Act; and
						(B)not more than 200
			 nautical miles from the geographic center of any leased tract.
						(2)Outer
			 Continental ShelfThe term Outer Continental Shelf
			 has the meaning the term outer Continental Shelf under section 2
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
					(3)Producing
			 StateThe term
			 producing State—
						(A)means any State
			 within the lateral boundaries of which (as determined under section 121) there
			 is any tract that is subject to a Federal oil and gas lease issued as a result
			 of enactment of this subtitle; and
						(B)does not include
			 the States of Alabama, Louisiana, Mississippi, and Texas.
						(4)Qualified Outer
			 Continental Shelf revenues
						(A)In
			 generalExcept as provided in subparagraph (B), the term
			 qualified Outer Continental Shelf revenues means all rentals,
			 royalties, bonus bids, and other sums due and payable to the United States
			 under oil and gases leases of the Outer Continental Shelf issued as a result of
			 enactment of this subtitle.
						(B)ExclusionsThe
			 term qualified Outer Continental Shelf revenues does not
			 include—
							(i)revenues from the
			 forfeiture of a bond or other surety securing obligations other than royalties,
			 civil penalties, or royalties taken by the Secretary in-kind and not sold;
			 or
							(ii)revenues generated
			 from leases subject to section 8(g) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337(g)).
							(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					CEnergy
			 Independence and Security Fund
				131.Energy
			 Independence and Security Fund
					(a)EstablishmentThere
			 is established in the Treasury a separate account which shall be known as the
			 Energy Independence and Security Fund.
					(b)ContentsThe
			 account shall consist of such amounts as are deposited into it under this
			 title.
					(c)Distribution of
			 FundsThere shall be transferred from the Fund each fiscal year
			 and available for expenditure, without further appropriation and without fiscal
			 year limitation, all of the amounts deposited into the Fund in that fiscal
			 year, in equal amounts, as follows:
						(1)Assessment of
			 oil and gas resourcesAn
			 amount to the Secretary of the Interior for assessments of oil and gas
			 resources under section 122.
						(2)Wind energy
			 research and developmentAn
			 amount to the account Energy Efficiency and Renewable Energy, to
			 remain available until expended, for necessary expenses for a program to
			 support the development of next-generation wind turbines, including turbines
			 capable of operating in areas with low wind speeds, as authorized in section
			 931(a)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(B)).
						(3)Solar energy
			 research and developmentAn
			 amount to the account Energy Efficiency and Renewable Energy, to
			 remain available until expended, for necessary expenses for a program to
			 accelerate the research, development, demonstration, and deployment of solar
			 energy technologies, and public education and outreach materials pursuant to
			 such program, as authorized by section 931(a)(2)(A) of the Energy Policy Act of
			 2005 (42 U.S.C. 16231(a)(2)(A)).
						(4)Low income
			 weatherizationAn amount to
			 the account Weatherization Assistance Program, to remain
			 available until expended, for necessary expenses for a program to weatherize
			 low income housing, as authorized by section 411 of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140).
						(5)Marine and
			 hydrokinetic renewable electric energyAn amount to the account Energy
			 Efficiency and Renewable Energy, to remain available until expended,
			 for necessary expenses for a program to accelerate the research, development,
			 demonstration, and deployment of ocean and wave energy, including hydrokinetic
			 renewable energy, as authorized by section 931 of the Energy Policy Act of 2005
			 (42 U.S.C. 16231) and section 636 of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17215).
						(6)Advanced
			 research projects agency—EnergyAn amount to the account Energy
			 Transformation Acceleration Fund, established under section 5012(m) of
			 the America COMPETES Act (42 U.S.C. 16538(m), to remain available until
			 expended.
						(7)Advanced
			 vehicles research, development, and demonstrationAn amount to the account Energy
			 Efficiency and Renewable Energy, to remain available until expended,
			 for necessary expenses for research, development, and demonstration on
			 advanced, cost-effective technologies to improve the energy efficiency and
			 environmental performance of vehicles, as authorized in section 911(a)(2)(A) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16191(a)(2)(A)).
						(8)Geothermal
			 energy developmentAn amount
			 to the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for geothermal research and
			 development activities to be managed by the National Renewable Energy
			 Laboratory, as authorized by sections 613, 614, 615, and 616 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17192–95) and section
			 931(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(C)).
						(9)Carbon capture
			 and storageAn amount to the
			 account Fossil Energy Research and Development, to remain
			 available until expended, for necessary expenses for a program of demonstration
			 projects of carbon capture and storage, and for a research program to address
			 public health, safety, and environmental impacts, as authorized by section 963
			 of the Energy Policy Act of 2005 (42 U.S.C. 16293) and sections 703 and 707 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17251,
			 17255).
						(10)Nonconventional
			 domestic natural gas production and environmental research
							(A)An amount to the account authorized by
			 section 999H(e) of the Energy Policy Act of 2005 (42 U.S.C. 16378(e)), to
			 remain available until expended.
							(B)An amount to the account Fossil
			 Energy Research and Development, to remain available until expended,
			 for necessary expenses for a program of basin-oriented assessments and public
			 and private partnerships involving States and industry to foster the
			 development of regional advanced technological, regulatory, and economic
			 development strategies for the efficient and environmentally sustainable
			 recovery and market delivery of natural gas and domestic petroleum resources
			 within the United States, and for support for the Stripper Well
			 Consortium.
							(11)Hydrogen
			 research and developmentAn
			 amount to the account Energy Efficiency and Renewable Energy, to
			 remain available until expended, for necessary expenses for the Department of
			 Energy’s H-Prize Program, as authorized by section 1008(f) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16396(f)).
						(12)Energy storage
			 for transportation and electric power
							(A)An amount to the account “Basic Energy
			 Sciences”, to remain available until expended, for necessary expenses for a
			 program to accelerate basic research on energy storage systems to support
			 electric drive vehicles, stationary applications, and electricity transmission
			 and distribution, as authorized by section 641(p)(1) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(1)).
							(B)An amount to the account “Energy Efficiency
			 and Renewable Energy”, to remain available until expended, including—
								(i)for
			 a program to accelerate applied research on energy storage systems to support
			 electric drive vehicles, stationary applications, and electricity transmission
			 and distribution as authorized by section 641(p)(2) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(2));
								(ii)for
			 energy storage systems demonstrations as authorized by section 641(p)(4) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(4));
			 and
								(iii)for vehicle
			 energy storage systems demonstrations as authorized by section 641(p)(5) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(5)).
								(13)Low Income Home
			 Energy Assistance ProgramsAn
			 amount to the Secretary of Health and Human Services for allotment under
			 section 2604(a) through (d) of the Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8623(a)–(d)).
						(14)Industrial
			 energy efficiency research and developmentAn amount to the
			 account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for a program to accelerate
			 the research, development, demonstration, and deployment of new technologies to
			 improve the energy efficiency and reduce greenhouse gas emissions from
			 industrial processes, as authorized in section 911(a)(2)(C) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16191(a)(2)(C)) and in section 452 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–40).
						(15)Building energy
			 efficiency research and developmentAn amount to the account
			 Energy Efficiency and Renewable Energy, to remain available
			 until expended, for necessary expenses for a program to accelerate the
			 research, development, demonstration, and deployment of new technologies to
			 improve the energy efficiency and reduce greenhouse gas emissions from
			 buildings, as authorized in section 422 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140).
						(16)Public
			 transportation urbanized area formula grantsAn amount to the Secretary of
			 Transportation, to remain available until expended, for necessary expenses for
			 a program to promote public transportation in urbanized areas, as authorized by
			 section 5307 of such title, which shall be apportioned in accordance with
			 section 5336 (other than subsections (i)(1) and (j)) of such title.
						(17)Public
			 transportation formula grants for other than urbanized areasAn amount to the Secretary of
			 Transportation, to remain available until expended, for necessary expenses for
			 a program to promote public transportation in areas other than urbanized areas,
			 as authorized by section 5311 of such title, which shall be apportioned in
			 accordance with such section 5311.
						IICurbing
			 speculation in energy markets
			201.Short
			 titleThis title may be cited
			 as the Energy Markets Emergency Act of
			 2008.
			202.Energy
			 markets
				(a)FindingsThe Congress finds as follows:
					(1)The Commodity
			 Futures Trading Commission was created as an independent agency, in 1974, with
			 the mandate to enforce and administer the Commodity Exchange Act, to ensure
			 market integrity, to protect market users from fraud and abusive trading
			 practices, and to prevent and prosecute manipulation of the price of any
			 commodity in interstate commerce.
					(2)Congress has given
			 the Commodity Futures Trading Commission authority under the Commodity Exchange
			 Act to take necessary actions to address market emergencies.
					(3)The Commodity
			 Futures Trading Commission may use its emergency authority with respect to any
			 major market disturbance which prevents the market from accurately reflecting
			 the forces of supply and demand for a commodity.
					(4)Congress has
			 declared, in section 4a of the Commodity Exchange Act, that excessive
			 speculation imposes an undue and unnecessary burden on interstate
			 commerce.
					(5)On June 6, 2008,
			 the price of crude oil traded on the New York Mercantile Exchange hit an
			 all-time record of $139.12 per barrel.
					(6)The average price
			 of a barrel of crude oil in 2007 was $72, and the average price of a barrel of
			 crude oil to date in 2008 is $109.
					(7)Heating oil
			 futures contracts have risen in price from $2.97 to $3.81 during the March
			 through May contract months.
					(8)United States
			 airlines are forecast to spend $61,200,000,000 on jet fuel in 2008, which is
			 $20,000,000,000 more than they spent for jet fuel in 2007.
					(9)According to the
			 American Automobile Association—
						(A)families and
			 businesses are paying an average of $4.07 per gallon for regular gasoline,
			 which is near the all-time high and is more than double the price in 2001;
			 and
						(B)truckers and
			 farmers are paying an average of $4.77 per gallon for diesel fuel, which is
			 near the all-time high and triple the price in 2001.
						(10)During this
			 decade, energy demand has been steadily on the rise in nations such as China
			 and other Asian exporting nations.
					(11)In a May 2008 report, the International
			 Monetary Fund raised the possibility that speculation has played a significant
			 role in the run-up of oil prices, and stated It is hard to explain
			 current oil prices in terms of fundamentals alone. The recent surge in the oil
			 price seems to go well beyond what would be indicated by the growth of the
			 world economy..
					(b)Direction from
			 CongressThe Commodity
			 Futures Trading Commission shall utilize all its authority, including its
			 emergency powers, to—
					(1)curb immediately the role of excessive
			 speculation in any contract market within the jurisdiction and control of the
			 Commodity Futures Trading Commission, on or through which energy futures or
			 swaps are traded; and
					(2)eliminate excessive speculation, price
			 distortion, sudden or unreasonable fluctuations or unwarranted changes in
			 prices, or other unlawful activity that is causing major market disturbances
			 that prevent the market from accurately reflecting the forces of supply and
			 demand for energy commodities.
					IIISales from
			 Strategic Petroleum Reserve
			301.Short
			 titleThis title may be cited
			 as the Consumer Energy Supply Act of
			 2008.
			302.DefinitionsIn this title—
				(1)the term light grade petroleum
			 means crude oil with an API gravity of 30 degrees or higher;
				(2)the term heavy grade petroleum
			 means crude oil with an API gravity of 26 degrees or lower; and
				(3)the term
			 Secretary means the Secretary of Energy.
				303.Sale and
			 replacement of oil from the Strategic Petroleum Reserve
				(a)Initial
			 petroleum sale and replacementNotwithstanding section 161 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall publish a
			 plan not later than 15 days after the date of enactment of this Act to—
					(1)sell, in the amounts and on the schedule
			 described in subsection (b), light grade petroleum from the Strategic Petroleum
			 Reserve and acquire an equivalent volume of heavy grade petroleum;
					(2)deposit the cash
			 proceeds from sales under paragraph (1) into the SPR Petroleum Account
			 established under section 167 of the Energy Policy and Conservation Act (42
			 U.S.C. 6247); and
					(3)from the cash proceeds deposited pursuant
			 to paragraph (2), withdraw the amount necessary to pay for the direct
			 administrative and operational costs of the sale and acquisition.
					(b)Amounts and
			 scheduleThe sale and
			 acquisition described in subsection (a) shall require the offer for sale of a
			 total quantity of 70,000,000 barrels of light grade petroleum from the
			 Strategic Petroleum Reserve. The sale shall commence, whether or not a plan has
			 been published under subsection (a), not later than 30 days after the date of
			 enactment of this Act and be completed no more than six months after the date
			 of enactment of this Act, with at least 20,000,000 barrels to be offered for
			 sale within the first 60 days after the date of enactment of this Act. In no
			 event shall the Secretary sell barrels of oil under subsection (a) that would
			 result in a Strategic Petroleum Reserve that contains fewer than 90 percent of
			 the total amount of barrels in the Strategic Petroleum Reserve as of the date
			 of enactment of this Act. Heavy grade petroleum, to replace the quantities of
			 light grade petroleum sold under this section, shall be obtained through
			 acquisitions which—
					(1)shall commence no
			 sooner than 6 months after the date of enactment of this Act;
					(2)shall be completed, at the discretion of
			 the Secretary, not later than 5 years after the date of enactment of this
			 Act;
					(3)shall be carried
			 out in a manner so as to maximize the monetary value to the Federal Government;
			 and
					(4)shall be carried
			 out using the receipts from the sales of light grade petroleum authorized under
			 this section.
					(c)DeferralsThe Secretary is encouraged to, when
			 economically beneficial and practical, grant requests to defer scheduled
			 deliveries of petroleum to the Reserve under subsection (a) if the deferral
			 will result in a premium paid in additional barrels of oil which will reduce
			 the cost of oil acquisition and increase the volume of oil delivered to the
			 Reserve or yield additional cash bonuses.
				
